      8:18-cv-00491-JFB Doc # 28 Filed: 09/09/20 Page 1 of 6 - Page ID # 1213




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

PATRICK T. SMITH,

                      Plaintiff,                                  8:18CV491

        vs.
                                                       MEMORANDUM AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                      Defendant.


       This matter is before the Court on Plaintiff’s motion for attorney fees in the amount

of $10,500 under 42 U.S.C. § 406(b). Filing No. 27. Defendant has filed no objection or

other response to the motion.       However, this Court must independently determine

whether attorney fees in the amount of $10,500 is reasonable.

BACKGROUND

       This is an action for judicial review of a final decision of the Commissioner of the

Social Security Administration (SSA).       Filing No. 18.     Plaintiff appealed the final

determination of the Commissioner which denied his application for Social Security

benefits. Id. This Court reversed the Commissioner’s decision. Id. The Court found,

among other things, that the Administrative Law Judge had erred by discounting Plaintiff’s

subjective allegations about the frequency and severity of intense back pain and failing

to properly assess the weight of the treating or consulting physician opinions. Id. at 38-

40.   The Court found controlling weight should have been afforded to the treating

physician opinion and ordered benefits awarded to the Plaintiff. Id. at 38 and 43.




                                             1
     8:18-cv-00491-JFB Doc # 28 Filed: 09/09/20 Page 2 of 6 - Page ID # 1214




       In support of his motion, the Plaintiff has shown that on or about October 10, 2018,

Plaintiff Patrick T. Smith and attorneys Tim Cuddigan and Wes Kappelman entered into

a fee agreement providing for a contingency fee of twenty-five percent of back benefits

and assigning that award to Plaintiff’s counsel. Filing No. 27-1, Fee Agreement. On or

about June 2020, Plaintiff’s counsel received a notice from the SSA concerning past due

benefits. Filing No. 27-2, Notice Letter. This notice explains that $20,800, or 25 percent

of past-due benefits, had been withheld from Plaintiff’s past due benefits for attorney fees

calculation. Id.

       Additionally, Plaintiff previously applied for and was awarded Equal Access to

Justice Act (EAJA) fees under 28 U.S.C. § 2412(d) in the amount of $1,764.38. Filing

No. 25. Plaintiff’s attorneys expended approximately 8.6 hours of work performed before

this Court. Filing No. 27-3, Exhibit Itemization of Time (EAJA). They spent an additional

1.9 hours on Plaintiff’s federal court case not accounted for in the prior EAJA motion.

Filing No. 27-4, Exhibit Itemization of Time (Non-EAJA). Plaintiff agrees that, if EAJA

fees and 406(b) fees are obtained, he will be refunded the smaller of the amount of the

EAJA fee or the § 406(b) fee. Filing No. 27-1, Fee Agreement. Counsel requests that, if

this motion is granted, the 406(b) award ($10,500) be payable to Mr. Timothy Cuddigan

who will then effectuate the return of the EAJA award ($1,764.38) to Plaintiff and disburse

to Mr. Kappelman his portion of the 406(b) award. Filing No. 27.

LAW

       Plaintiff seeks an award of attorney fees pursuant to 42 U.S.C. § 406(b) in the

amount of twenty-five percent of plaintiff’s past-due benefit award. The Social Security

Act authorizes a federal district court to award attorney fees for representation before the



                                             2
     8:18-cv-00491-JFB Doc # 28 Filed: 09/09/20 Page 3 of 6 - Page ID # 1215




court under 42 U.S.C. § 406(b). Congress enacted § 406(b) to “protect claimants against

inordinately large fees and also to ensure that attorneys representing successful

claimants would not risk nonpayment of [appropriate] fees.” Gisbrecht v. Barnhart, 535

U.S. 789, 805 (2002) (internal quotation marks omitted). Fees under § 406(b) satisfy a

client’s obligation to counsel and, therefore, attorney fees are withheld by the

Commissioner and paid directly to the attorney out of past-due benefits awarded. 42

U.S.C. § 406(b); 20 C.F.R. § 404.1720(b)(4) (2011).

      “[Section] 406(b) does not displace contingent-fee agreements as the primary

means by which fees are set for successfully representing Social Security benefits

claimants in court.” Gisbrecht, 535 U.S. at 807. However, a contingency-fee agreement

that provides for fees in excess of the boundary imposed by Congress, twenty -five

percent of past-due benefits, is per se unreasonable. See id.; 42 U.S.C. § 406(b)(1)(A).

If the contingency-fee agreement is at or below the twenty-five percent boundary, the

attorney for the successful claimant must establish that the fee sought is reasonable in

proportion to the services rendered. Gisbrecht, 535 U.S. at 807.

      District courts are responsible for conducting an “independent check” to ensure the

fee award is reasonable. Id. A court should determine whether a downward adjustment

of an attorney’s recovery is appropriate based on the character of the representation and

the results the attorney achieved.   Id. at 808.   To avoid a windfall to a successful

claimant’s attorney, the court should make a downward adjustment if the award of

benefits is large in comparison to the amount of time counsel spent on the case. Id.;

Rodriquez v. Bowen, 865 F.2d 739, 747 (6th Cir. 1989) (“Where a case has been

submitted on boilerplate pleadings, in which no issues of material fact are present and



                                           3
      8:18-cv-00491-JFB Doc # 28 Filed: 09/09/20 Page 4 of 6 - Page ID # 1216




where no legal research is apparent, the benchmark twenty-five percent of awards fee

would obviously be inappropriate”).      Courts may also reduce an award in situations

“occasioned by improper conduct or ineffectiveness of counsel,” such as where an

attorney delays a case to increase the attorney’s share of “past-due” benefits. Rodriquez,

865 F.2d at 746; Gisbrecht, 535 U.S. at 808.

       Courts may award attorney fees to prevailing claimants and their attorneys under

both the EAJA and § 406(b); however, a double recovery is not permitted. Gisbrecht, 535

U.S. at 796. “EAJA fees and fees available under § 406 are two different kinds of fees

that must be separately awarded.” Frazier v. Apfel, 240 F.3d 1284, 1286 (10th Cir. 2001) .

When both awards are granted, the attorney must refund the lesser award to the client.

Id.

DISCUSSION

       Pursuant to Gisbrecht, this Court has conducted an independent review of the fee

arrangement and finds the fee requested under § 406(b) satisfies the statutory

requirement of yielding a “reasonable” result. First, the character of the representation in

this case and the result achieved support that the requested fee is reasonable.           The

Plaintiff’s attorneys do not appear to have caused any unnecessary delay in proceedings,

the hours spent on the case were well-documented and their efforts were ultimately

successful in securing disability benefits for Plaintiff. Plaintiff’s attorneys secured $20,800

for Plaintiff’s past due benefits. They even secured benefits for Plaintiff’s dependents but

have decided not to pursue attorney fees concerning those benefits.

       Second, the requested fee of $10,500 is not unreasonable based upon the time

expended and the agreement of the parties. Plaintiff’s attorneys expended approximately



                                              4
     8:18-cv-00491-JFB Doc # 28 Filed: 09/09/20 Page 5 of 6 - Page ID # 1217




8.6 hours of work performed before this Court and an additional 1.9 hours on Plaintiff’s

federal court case not accounted for in the prior EAJA motion. Thus, the “hypothetical

hourly rate” for work performed is approximately $1,000 per hour ($10,500 / 10.5 hours).

The Court finds the $1000 hypothetical hourly rate is neither prohibited by the statute nor

unreasonable, especially given the agreement of the parties. Plaintiff agreed to pay a

contingent fee of twenty-five percent of this representation and the requested fee

($10,500) falls below that amount. Indeed, the requested amount is less than what the

SSA has withheld from Plaintiff’s past due benefits, which is $20,800.        Additionally,

Plaintiff’s attorney provided legal services with no guarantee of payment in any amount.

In light of the results achieved, combined with more than 10.5 hours of time expended,

and the nature of the agreement, the Court finds that the requested fee of $10,500 is

reasonable.

        However, Congress has precluded receipt of attorney fees for the same services

under the EAJA and § 406(b), and the smaller of the fees for the same work under the

EAJA and § 406(b) must be refunded to Plaintiff. In this case, Plaintiff previously applied

for and was awarded fees under the EAJA in the amount of $1,764.38. Since the EAJA

fee ($1,764.38) is smaller than the 406(b) fee ($10,500), the EAJA fee must be refunded

to the Plaintiff.

THEREFORE, IT IS ORDERED that:

    1. Plaintiff’s motion for attorney fees under 42 U.S.C. § 406(b), Filing No. 27 is

        granted.




                                            5
 8:18-cv-00491-JFB Doc # 28 Filed: 09/09/20 Page 6 of 6 - Page ID # 1218




2. Plaintiff is awarded $10,500 under 42 U.S.C. § 406(b), payable to counsel to

   Timothy Cuddigan who will then effectuate the return of the EAJA award to Mr.

   Smith and disburse to Mr. Kappelman his portion of the 406(b) award.

3. Counsel shall refund to Plaintiff the EAJA fee, in the amount of $1,764.38.

4. A separate judgment shall be entered in conjunction with this Memorandum and

   Order.


   Dated this 9th day of September, 2020.
                                            BY THE COURT:

                                            s/ Joseph F. Bataillon
                                            Senior United States District Judge




                                        6
